In a consolidated action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated October 19, 2005, which denied its motion, in effect, for summary judgment dismissing the complaint of the plaintiff Rahkeya S. Thomas.
Ordered that the order is reversed, on the law, with costs, and the motion, in effect, for summary judgment dismissing the complaint of the plaintiff Rahkeya S. Thomas is granted.
The Supreme Court erred in denying the motion of the defendant New York City Transit Authority (hereinafter the Transit Authority), in effect, for summary judgment dismissing the complaint of the plaintiff Rahkeya S. Thomas. The Transit Authority established that its bus operator did not act negligently under the emergency circumstances presented (see Roviello v Schoolman Transp. Sys., Inc., 10 AD3d 356, 356-357 [2004]; Huggins v Figueroa, 305 AD2d 460, 461 [2003]; Casanova v New York City Tr. Auth., 279 AD2d 495 [2001]; Bentley v Moore, 251 AD2d 612, 613 [1998]). In opposition, the plaintiff Rakheya S. Thomas failed to raise a triable issue of fact as to whether the driver of the bus was at fault in the happening of this accident (see Casanova v New York City Tr. Auth., supra). Miller, J.E, Spolzino, Ritter and Lifson, JJ., concur.